Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-4, 6, 10, 12, 16-17, 19-20, 22-24, and 30-36 are pending in this application.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 20, 22, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 22 and 32 recite “spinosyn and derivatives or substituents thereof” (emphases added). It cannot be understood what is covered or not covered by derivatives or substituents thereof.  How much derivation is within or outside the scope of the invention?  What type of substituents are within or outside the scope of the invention?  
	Claim 6 recites FIC Index value of less than 1 or “preferably less than 0.75, or more preferably less than 0.5” (emphases added).  Alternative embodiments should be submitted as another dependent claim.  Reciting preferable and more preferable features make it confusing and indefinite as to the feature at issue – is the preferable or more preferable feature limiting or exemplary?
Claim 10 depends on an independent claim that requires C6-10 aliphatic acid.  However, claim 10 recites a C4-10 aliphatic acid.  The methyl, ethyl, hydroxy or amino substituent recitation is noted, but that does not totally avoid the problem of a C4 or C5 aliphatic acid having been introduced in claim 10, for example with only a hydroxy or amino substituent.  This is confusing.  The same problem is noted also in dependent claim 20 with respect to its independent claim 19.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 10, 12, 16-17, 19-20, 22-24, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Busvine et al., Savage et al. (US 6,103,768), CABA abstract 2000:68808, and Boeck et al. (US 5,362,634), in view of Hofer (US 2005/0208088).  
Busvine et al. disclose (E)-non-2-enoic acid and (E)-oct-2-enoic acid as having “teratogenic effect” on insects (abstract) and provide data for 95% lethal effect of (E)-non-2-enoic acid against Culex pipiens fatigans (pages 157-158, section 3.3.2).  The effective concentration is on the scale of 41 mg/liter (Figure 3).  Unsaturated fatty acids are disclosed to have “some slight resemblance to” juvenile hormones when the fatty acids are used at high doses, which delay and disrupt metamorphosis (page 159, section 4.4).  Busvine et al. disclose the problem of widespread resistance to conventional insecticides and concerns of environmental impact, as well as a need for safer chemical control that Busvine’s tested chemicals would meet (page 153).  
	Savage et al. (US 6,103,768) disclose fatty acids as safe and non-hazardous pesticides that have activity against plant pathogens and insects (column 4, first paragraph; paragraph bridging columns 5-6; see also from column 4 to column 8; column 12, lines 29-33).  The fatty acids have the following formula:
	
    PNG
    media_image1.png
    72
    120
    media_image1.png
    Greyscale
 
wherein Z can be O, R2 can be H, Y1 and Y2 can be H, and R1 can be C5 to C19 saturated or unsaturated hydrocarbon (column 6, line 66 to column7, line 18).  C7 and C9 fatty acids are disclosed (column 6, lines 49-53).  The fatty acids are “highly advantageous” for pesticidal use because they occur commonly in nature and have little mammalian toxicity (column 5, lines 31-35).  The fatty acids are disclosed to “improve or compliment the activity of other fungicidal and bactericidal chemicals” (column 5, lines 41-42; column 10, lines 45-54).  Combinations with other fungicides or bactericides reduce the occurrence of resistant pathogens and reduce the application rate of the other fungicides (column 11, first two full paragraphs).  Appropriate use concentration can be “readily ascertained by those skilled in the art” (column 10, lines 42-44), based on the Savage’s disclosure of 0.25 to 3 w/v% for pelargonic acid (column 9, lines 41-45) and 0.03 to 2% for pelargonic acid (Examples 1-4).  Formulation with a surfactant to form an emulsion is disclosed, which can be diluted with water (column 8, lines 41-54).  
 	CABA abstract 2000:68808 discloses spinosad as a mixture of spinosyn A and spinosyn D, which are active metabolites produced during fermentation by Saccharopolyspora spinosa.  Spinosad is disclosed to compete in terms of activity with the best chemical insecticides and has a novel site of action located on the nicotinic acetylcholine receptor. Spinosad is disclosed to have good toxicological and ecotoxicological properties.  
Boeck et al. (US 5,362,634) disclose spinosyns and spinosad.  Spinosad is derived from fermentation product A83543 from Saccharopolyspora spinosa, which contains A83543A and A83543D (components of spinosad).  See columns 1-6; column 26, lines 19-32.  Insecticidal and miticidal activities are disclosed (columns 21-28).  5 to 90 wt% concentrations are disclosed for various formulation types (columns 26-27).  10 to 5000 ppm application rate provides good control (paragraph bridging columns 27-28).  0.01 to 1 kg/ha is disclosed (column 28, lines 2-6).  

Hofer (US 2005/0208088) is cited to establish that spinosad is known to be used with other pesticide such as other insecticides (claim 1).  
The cited prior art references do not explicitly disclose the claimed composition and method wherein spinosyn, spinosad or an isolate from Saccharopolyspora spinosa culture is combined with a C6-C10 saturated or unsaturated aliphatic acid.  However, (E)-non-2-enoic acid and (E)-oct-2-enoic acid are known insecticides (Busvine et al.) and Savage et al. teach that they also possess fungicidal and insecticidal properties.  Their combination with spinosyn, spinosad or an isolate from S. spinosa culture is suggested by the motivation to provide improved protection of crop with a safe and non-hazardous pesticide with against multiple pests and the expected advantage of obtaining their combined pest control efficacies.  
Weight ratio of 1:15,000 to 15,000:1 or a narrower range recited in dependent claims

Busvine et al. teach (E)-non-2-enoic acid at 41 mg/liter, which is approximately 0.0041 wt% of the unsaturated C9 fatty acid.  Savage et al. disclose that appropriate application amount of fatty acid pesticides can be readily ascertained by those skilled in the art and exemplifies 0.03 to 2 wt% for a different fatty acid (not unsaturated), pelargonic acid.  Boeck et al. (US 5,362,634) disclose 5 to 90 wt% concentrations are disclosed for various formulation types (columns 26-27) and 10 to 5000 ppm application rate for good control (paragraph bridging columns 27-28).  
Given these known application and formulation rates for spinosyns, spinosad and fatty acids of the claimed invention, the ordinary skilled artisan would have obviously obtained the claimed weight ratio by using the prior art effective concentration and application amounts.  
	FIC Index value of less than 1
The prior art does not explicitly disclose the claimed FIC Index value of less than 1 for the combination of spinosyn, spinosad or an isolate from S. spinosa culture and C6-10 unsaturated fatty acid such as (E)-non-2-enoic acid or (E)-oct-2-enoic acid or the saturated/unsaturated acids taught by Savage et al. However, it is the Examiner’s position that the prior art is suggestive of the claimed combination of the two active ingredients, and the FIC Index value of less than 1 would have been necessarily obtained by combining the two known pesticides at their individual prior art effective amounts.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Additionally, Savage et al. teach that the claimed fatty acids “improve or compliment the activity of other fungicidal and bactericidal chemicals” (column 5, lines 41-42; column 10, lines 45-54).  
	Therefore, the claimed FIC Index value of less than 1 would have been obtained by utilizing known pesticides at their known formulation concentrations or application rates.  
Nicotinic acetylcholine receptor disruptor
Spinosyn or spinosad meets the mode of action as recited in the claims.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s specification results have been given due consideration in this regard, but said results fail to take into account the expected improvement of activity as taught by Savage et al.  Moreover, although the claims read on virtually any pest, the specification results are limited to controlling only one insect species.  Because both the saturated/unsaturated acids and spinosyn, spinosad, and isolate from S. spinosa culture are taught to possess activity against broad spectrum of insects, data pertaining to one particular insect species, even if unexpected, would not be probative for claim scope that is broadly “pesticidal.”  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  Additionally, the claims read on many different types of C6-10 saturated or unsaturated fatty acids, triple bonds permitted, and a ratio range that spans 1:15,000 to 15,000 to 1.  Again, testing selected few compounds from a broad at several ratios would not be commensurate in scope with that of the claimed scope, even if all the disclosed data were unexpected.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6, 10, 12, 16-17, 19-20, 22-24, and 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 26-30, 33-34 and 39-40 of copending Application No. 17/280,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The claims of the reference application are directed to substantially similar pesticidal compositions and methods, wherein the aliphatic acid component can be C4 to C10, saturated or unsaturated, e.g., trans heptanoic acid.  See for example claims 1-2 and 5.  The pesticidal ingredient can be spinosyn, Spinosad or isolate from S. spinosa culture (claims 12, 33).  FIC Index of less than 1 is disclosed (claims 6, 30).  See also all pending claims of the reference application.    
The claims of the reference application encompass and overlap with the claims of the instant application.  The ordinary skilled artisan would have readily recognized that the claimed invention of the instant application is an obvious variation of the invention set forth in the claims of the reference application because the same spinosyn, spinosad or isolate of S. spinosa culture and overlapping saturated or unsaturated aliphatic acids are used to control target pests.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For these reasons, all claims must be rejected at this time. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699